UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6268


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OBED HOYTE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. James P. Jones, District Judge. (3:93-cr-00010-JPJ-RSB-1; 3:17-cv-
81228-JPJ-RSB)


Submitted: May 23, 2017                                           Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Obed Hoyte, Appellant Pro Se. Jennie L. M. Waering, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Obed Hoyte appeals the district court’s order dismissing his Fed. R. Civ. P. 60(b)

motion as an unauthorized, successive 28 U.S.C. § 2255 (2012) motion. Our review of the

record confirms that Hoyte sought successive § 2255 relief without authorization from this

court, and we therefore hold that the district court properly dismissed the motion for lack

of jurisdiction. 28 U.S.C. §§ 2244(b)(3)(A), 2255(h) (2012). Thus, we affirm the district

court’s order. See United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

       We construe Hoyte’s notice of appeal and informal brief as an application to file a

second or successive § 2255 motion. United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003). In order to obtain authorization to file a successive § 2255 motion, a prisoner

must assert claims based on newly discovered evidence sufficient to establish that no

reasonable factfinder would have found the movant guilty of the offense, or a new rule of

constitutional law that the Supreme Court has made retroactive to cases on collateral

review. 28 U.S.C. § 2255(h)(1)-(2). Hoyte’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255 motion. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2